EXHIBIT 10(u)
BancorpSouth, Inc.
Deferred Directors’ Fee Unfunded Plan
Originally Effective November 26, 1980
Amended and Restated Effective January 1, 2009





--------------------------------------------------------------------------------



 



BancorpSouth, Inc.
Deferred Directors’ Fee Unfunded Plan
     Whereas, Bank of Mississippi, a predecessor affiliate of BancorpSouth Bank
(“the “Bank”), adopted the Deferred Directors’ Fee Unfunded Plan (the “Plan”) by
resolution of its board of directors on November 26, 1980, and Bancorp of
Mississippi, Inc., a predecessor affiliate of BancorpSouth, Inc. (the
“Company”), adopted the Plan by resolution of its board of directors on July 25,
1984;
     Whereas, the Bank is a wholly owned subsidiary of the Company, and certain
members of the board of directors of the Company are also members of the board
of directors of the Bank;
     Whereas, the Plan has been amended from time to time and through actions
taken with respect to the Plan effective as of January 1, 1982, July 25, 1984
and December 22, 1987;
     Whereas, the Plan has been operated in good faith compliance with those
requirements of section 409A of the Internal Revenue Code (the “Code”) that are
applicable to the Plan; and
     Whereas, and the Company desires to amend and restate the Plan to
(i) comply with the requirements for the deferral of compensation under section
409A of the Code and the Treasury Regulations promulgated thereunder that are
effective January 1, 2009, (ii) permit participants to make the distribution
election permitted in IRS Notice 2007-86 for amounts that were previously
deferred, and (iii) permit participants to make certain elections for
distributions of future accruals under the Plan;
     Now Therefore, effective as of January 1, 2009 (except as otherwise
specified herein), the Plan is hereby amended and restated in its entirety as
follows:
I. Purpose
     The Company desires to attract and retain persons of outstanding competence
to serve as members of its boards of directors. This Plan has been adopted to
provide for the opportunity to defer compensation that is paid to the
non-employee directors. The Plan is an unfunded plan providing benefits on an
individual account basis. The Plan is exempt from the Employee Retirement Income
Security Act of 1974, as amended, and shall continue indefinitely until it is
terminated by an amendment permissible under Section 7.3.
     This Plan shall be operated in a manner that is consistent with the
requirements of section 409A of the Code and the Treasury Regulations
promulgated thereunder so that compensation income is deferred until the time of
inclusion that is elected or otherwise specified herein.
II. Definitions
     When used in this Plan, the following terms will have the meanings set
forth below:

1



--------------------------------------------------------------------------------



 



     2.1 “Account” means the bookkeeping entry maintained on the books of the
Company to account for credits of deferred compensation and other amounts
specified under Article III. The Account shall not be connected to any
particular fund or asset.
     2.2 “Beneficiary” means the individual(s) designated pursuant to
Section 5.3.
     2.3 “Code” means the Internal Revenue Code of 1986, as amended.
     2.4 “Change in Control” means the occurrence of an event that is identified
as a “Change in Control” in the Company’s 1995 Non-Qualified Stock Option Plan
for Non-Employee Directors.
     2.5 “Committee” means the compensation committee of the Company’s board of
directors; provided, however, that the chief executive officer or secretary of
the Company are authorized to act on behalf of the Committee with respect to
general actions that are necessary or appropriate for the administration of the
Plan. The Committee may delegate some or all of its administrative authority to
a person or committee. After the occurrence of a Change in Control, the members
of the Committee shall continue to be the individuals who were Committee members
immediately prior to the Change in Control.
     2.6 “Company” means BancorpSouth, Inc.
     2.7 “Deferral” means a portion of a Participant’s compensation earned in a
certain period that a Participant has elected to receive at a later date
pursuant to the terms of this Plan.
     2.8 “Director” means any individual serving on the board of directors of
the Company, BancorpSouth Bank or both, and who is not an employee or officer of
the Company or BancorpSouth Bank.
     2.9 “Participant” means a Director who is credited with an allocation to an
Account or has made a Deferral election pursuant to Section 3.2.
     2.10 “Plan Year” means the 12 consecutive month period commencing on
January 1.
     2.11 “Separation from Service” means any event where a Participant
“separates from service” as described in Treasury Regulation § 1.409A-1(h).
III. Eligibility and Benefit Accruals
     3.1 Eligibility. Each Director shall be eligible to participate in this
Plan during the period in which he or she serves in such position.
     3.2 Participant Deferral Elections. Directors may make Deferral elections
in accordance with the procedures described herein.
     (a) A Director may make an annual election to defer the receipt of any
directors’ fees that are payable in cash. This Deferral election does not apply
to payments that are made in the form of Company common stock pursuant to the
BancorpSouth, Inc.

2



--------------------------------------------------------------------------------



 



Director Stock Plan or otherwise. The Deferral election shall only apply
prospectively and is irrevocable during the applicable Plan Year. A
Participant’s Deferrals will be credited to his or her Account at the end of the
month in which the amounts would otherwise be payable to the Participant.
     (b) The amount of a Deferral election described in Section 3.2(a) shall be
stated either as a dollar amount or as a percentage of the director’s fees
eligible for Deferral. Deferrals will be withheld from a Participant’s
director’s fees in accordance with the Participant’s written elections, subject
to any required tax withholdings and offsets.
     (c) Generally, Deferral elections will be effective for the Plan Year that
next follows the date of the election, unless a later date is specified by the
Participant. However, a Director may make an election at any time within 30 days
of the date that he or she first becomes eligible to participate in the Plan;
provided, however, that such election shall only apply with respect to services
performed after the election. Unless otherwise specified in a Deferral election,
such election shall remain in effect for subsequent Plan Years.
     (d) All elections made pursuant to this Plan will be made in accordance
with the procedures prescribed by the Committee and must be timely communicated
to the Committee.
     3.3 Interest. The Committee will credit each Account at an interest rate
equal to the yield as quoted for the last business day of each year in the Wall
Street Journal for the most recently issued U.S. Treasury Note with an original
maturity of ten years. Interest will be credited to the Accounts as of the close
of business on June 30 and December 31 of each year. This interest rate will be
adjusted annually on January 1, and will remain in effect for the entire
calendar year. The calculation of interest will be based on a 365-day year and
credited to each respective Account based on the daily average balance of such
Account. Effective January 1, 2009, the Committee will credit interest at a rate
equal to the yield on the most recently issued U.S. Treasury Note with an
original maturity of ten years or, if greater, the most recently issued U.S.
Treasury Note with an original maturity of one year, as quoted in the Wall
Street Journal for the last business day of the calendar year. This basis of
determining the interest rate shall remain in effect until revised by a vote of
the Company’s board of directors.
     3.4 Benefit Accruals. The calculation of a Participant’s benefit accrued
under this Plan shall be made solely by reference to the value of the
Participant’s Account. Distributions pursuant to Section 4 shall be based upon
the value of the Participant’s Account, as adjusted for contributions, earnings
and prior distributions and for any administrative expenses or taxes charged
thereto.
     3.5 Vesting. Each Participant’s Account is 100% vested and nonforfeitable
at all times.

3



--------------------------------------------------------------------------------



 



IV. Benefit Elections and Distributions
     4.1 Commencement of Distribution. Subject to the approval of the Committee,
a Participant may elect for distributions to be paid upon a date specified by
the Participant in an election that is made in accordance with procedures
adopted by the Committee. Unless a Participant elects otherwise, distributions
shall commence within 60 days following Separation from Service. However, upon
the Participant’s death prior to payment of his entire Account, the remaining
balance of the Account shall be paid in a single sum to his designated
Beneficiary(ies) within 90 days of death or promptly after the Beneficiaries
have been duly identified by the Committee.
     4.2 Form of Distribution. Subject to the approval of the Committee, a
Participant may elect for distributions to be paid in the form of a single sum
or in annual installments over a period to be determined by the Participant that
does not exceed ten years. In the absence of such an election, distributions
shall be made in a single sum. If a Participant elects to receive installment
payments, the first installment shall be made in accordance with Section 4.1 and
subsequent installments shall be made on January 1st of each successive Plan
Year (or as soon as administratively feasible thereafter). All unpaid balances
in Accounts shall continue to accrue interest in the same manner as described in
Section 3.3.
     4.3 Election Modifications. A Participant may modify a prior distribution
election made pursuant to Section 4.2 at any time that is at least 12 months
prior to the date that a distribution is scheduled to commence; provided,
however, commencement of the distribution must be deferred for a minimum of five
years of the original distribution date. In addition, any such modification must
comply with the requirements of section 409A of the Code and regulations and
rulings issued thereunder. A Participant may also modify a prior distribution
election in a manner described in IRS Notice 2007-86; provided that the election
must be made no later than December 31, 2008 and in accordance with procedures
established by the Committee.
     4.4 Right of Offset. To the extent permissible under section 409A of the
Code, the Company may offset from a Participant’s Account an amount for any
damages sustained by the Company arising out of Participant’s fraud, theft, or
embezzlement of assets owned by the Company. The Company may also offset from a
Participant’s Account amounts required for satisfaction of the Participant’s
debt to the Company that is incurred in the ordinary course of Participant’s
service as a director, provided that the offset shall occur at the same time and
same amount that the debt would otherwise be due and payable by the Participant
and shall not exceed $5,000 in any year.
     4.5 Payment to Specified Employees. It is intended that each installment of
the payments and benefits provided for in this Plan is a separate “payment” for
purposes of Treasury Regulation Section 1.409A-2(b)(2)(i). For the avoidance of
doubt, it is intended that payments of the amounts set forth in this Agreement
satisfy, to the greatest extent possible, the exemptions from the application of
Section 409A of the Code provided under Treas. Reg. §§ 1.409A-1(b)(4),
1.409A-1(b)(5) and 1.409A-1(b)(9). However, to the extent it is determined that
the severance payments and benefits provided under this Agreement constitute
“deferred compensation” under

4



--------------------------------------------------------------------------------



 



Section 409A and Participant is a “specified employee” as such term is defined
in Section 409A(a)(2)(B)(i) of the Code, then, solely to the extent necessary to
avoid the incurrence of the adverse personal tax consequences under
Section 409A, the timing of such payments shall be delayed as follows: on the
earlier of six months and one day after Participant’s Separation from Service or
the date of death, the Company shall (A) pay to Participant a lump sum amount
equal to the sum of the payments that Participant would otherwise have received
through the delayed payment date, and (B) commence any remaining payments in
accordance with the terms of this Plan. The Committee shall have limited
discretion to administer this Section 4.7 in a manner consistent with Treas.
Reg. § 1.409A-3(i)(2).
V. Administration
     5.1 Administration Committee. This Plan shall be administered by the
Committee. The Committee shall have full discretionary power and authority to
interpret, construe and administer this Plan and the Committee’s interpretations
and constructions thereof, and actions thereunder, including the amount or
recipient of the payment to be made from this Plan, shall be binding and
conclusive on all persons for all purposes.
     5.2 Funding. All benefits payable hereunder shall be unfunded for purposes
of section 83 of the Code. The Plan constitutes a mere promise by the Company to
make benefit payments in the future.
     (a) Except as described in this Section, the Company may establish a trust
(the “Trust”) as a reserve for the benefits payable hereunder and for the
purposes stated in the Trust instrument. The Company shall be the grantor of the
Trust and the Trust shall be established for the benefit of the Participants
herein and, in the case of the insolvency or bankruptcy of the Company, for the
benefit of the general creditors of the Company. To the extent that the
Participants’ benefits are not paid from the Trust, such benefits shall be paid
from the general assets of the Company. The Participants shall have no funded,
secured, or preferential right to payment hereunder, but rather shall at all
times have the status of a general unsecured creditor.
     (b) The Company, in its sole discretion, may contribute funds to the Trust
in amounts it determines to be appropriate or desirable but, prior to the time
that a Change in Control is being considered by the officers, shareholders or
directors of the Company, obligated to make any contribution to the Trust, may
cease funding the Trust.
     (c) Coincident with or immediately prior to the occurrence of a Change in
Control, the Company shall fully fund the Trust in an amount that is adequate to
pay all benefits due hereunder.
     5.3 Designation of Beneficiaries. Each Participant shall designate in a
writing prescribed by the Committee a Beneficiary(ies) and contingent
Beneficiary(ies) to whom benefits due hereunder shall be paid. If any
Participant fails to designate a Beneficiary or if the designated Beneficiary
predeceases the Participant, benefits due hereunder at that Participant’s death
shall be paid to his or her contingent Beneficiary or, if none, to the deceased
Participant’s surviving spouse, if any, and if none, to the deceased
Participant’s estate. A Participant may change a Beneficiary designation in
writing in accordance with the above procedures at any time prior to his death.

5



--------------------------------------------------------------------------------



 



VI. Miscellaneous
     6.1 Non-assignment of Interest. No right or interest to or in any payment
or benefit to a Participant shall be assignable by such Participant except by
will or the laws of descent and distribution. No right, benefit or interest of a
Participant hereunder shall be subject to anticipation, alienation, sale,
assignment, encumbrance, charge, pledge, hypothecation or set-off in respect of
any claim, debt or obligation, or to execution, attachment, levy or similar
process, or assignment by operation of law. Any attempt, voluntarily or
involuntarily, to effect any action specified in the immediately preceding
sentence shall, to the full extent permitted by law, be null, void and of no
effect; provided, however, that this provision shall not preclude a Participant
from designating one or more Beneficiaries to receive any amount that may be
payable to such Participant under the Plan after his death and shall not
preclude the legal representatives of the Participant’s estate from assigning
any right hereunder to the person or persons entitled thereto under his will,
or, in the case of intestacy, to the person or persons entitled thereto under
the laws of intestacy applicable to his estate. With the consent of the
Committee, a Participant may assign certain rights hereunder to a trust or other
entity that is made in connection with the Participant’s family and/or estate
planning.
     6.2 Successors. This Plan shall be binding upon and inure to the benefit of
the Company, their successors and assigns and the Participants and their heirs,
executors, administrators, and duly appointed legal representatives.
     6.3 Amendment and Termination. The Company may at any time modify or
terminate this Plan by an amendment pursuant to an action that is approved or by
the Company, as evidenced in a writing that is executed by an appropriate
officer or the Committee.
     6.4 Taxes. All payments made hereunder shall be subject to all taxes
required to be withheld under applicable laws and regulations of any
governmental authorities in effect at the time of such payments.
     6.5 Controlling Law. Except to the extent superseded by federal law, the
internal laws of the State of Mississippi shall be controlling in all matters
relating to the Plan, including construction and performance hereof.

6



--------------------------------------------------------------------------------



 



     In Witness Whereof, the undersigned officer of BancorpSouth, Inc. has
executed this instrument on this the 30th day of December, 2008, but to be
effective as of the dates specified herein.

            BancorpSouth, Inc.
      By:   /s/ Aubrey B. Patterson         Its: Chief Executive Officer       
     

7